DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
2.	The IDS submitted on 11/19/21 has been entered and considered by the Examiner.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/24/22 has been entered. 

Response to Remarks

4.	With respect to the rejections of the pervious Office Action, mailed on 07/22/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
5.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 
	Following claims have been amended as follows:
in claim 1, line 11 replace the terms “a microprocessor;” with “a microprocessor; and”;
in claim 9, line 1 replace the terms “said legacy control interface” with “one of said plurality of legacy control interfaces” and line 2 replace the terms “said downstream devices” with “said one or more downstream devices”;
in claim 15, line 13 replace the terms “a microprocessor;” with “a microprocessor; and”, line 23 replace the terms “control signal; and” with “control signal;” and line 24 replace the terms “said legacy control interface” with “one of said plurality of legacy control interfaces”;
in claim 22, line 2 replace the terms “in a building” with “in said building”;
in claim 24, line 2 replace the terms “in a single building” with “in said building”;
in claim 29, line 3 replace the terms “said PCL interface” with “said PLC interface”;
in claim 36, line 9 replace the terms “in a building” with “in said building” and line 13 replace the terms “devices using said” with “devices utilizing said”;
in claim 43, line 2 replace the terms “to two or more legacy” with “to a plurality of legacy”, lines 2-3 replace the terms “at least one NCM, said” with “at least one network communication module (NCM), said” and line 6 replace the terms “devices using one” with “devices utilizing one”;
in claim 49, lines 7-8 replace the terms “said legacy control interface” with “one of said plurality of legacy control interfaces” and line 9 replace the terms “from one or more said downstream devices” with “from said one or more downstream devices”; and 
 claim 50, lines 7-8 replace the terms “said legacy control interface” with “one of said plurality of legacy control interfaces” and line 9 replace the terms “from one or more said downstream devices” with “from said one or more downstream devices”.

Reason for Allowance
6.	Regarding claim 1, prior art of record fails to disclose the amended portions filed on 01/24/24. Also, refer to the Applicant’s Arguments/Remarks filed on 01/24/22. With regard to claims 15, 36 and 43, these claims have substantially the same subject matter as claim 1. Hence, claims 15, 36 and 43 are allowed under the same rationale as claim 1.
	Therefore, regarding claims 1-2, 9-10, 15-17, 22-25, 29, 35-37, 39-40, 43-47 and 49-50 (renumbered as 1-24) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633